Exhbiti KEMPISTY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS, P.C. 15 MAIDEN LANE – SUITE 1003 – NEW YORK, NY 10038 – TEL (212) 406-7CPA (7272) – FAX (212) 513-1930 February 26, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Gentlemen: We have read Item 4.01 of Form 8-K dated February 26, 2010 for Worldwide Biotech and Pharmaceutical Company and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in item 4.01. Very truly yours, Kempisty & Company Certified Public Accountants, P.C.
